

116 S1816 IS: Safe Cribs Act of 2019
U.S. Senate
2019-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1816IN THE SENATE OF THE UNITED STATESJune 12, 2019Ms. Duckworth (for herself, Mr. Van Hollen, Mr. Blumenthal, Mr. Brown, Mr. Durbin, and Mr. Cardin) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo prohibit the manufacture for sale, offer for sale, distribution in commerce, or importation into
			 the United States of any crib bumper, and for other purposes.
	
 1.Short titleThis Act may be cited as the Safe Cribs Act of 2019. 2.Prohibition on sale of crib bumpers (a)Prohibition on the sale of crib bumpersBeginning on the date that is 180 days after the date of enactment of this Act, it shall be unlawful for any person to manufacture for sale, offer for sale, distribute in commerce, or import into the United States any crib bumper.
 (b)Treatment of violationA violation of subsection (a) shall be treated as a violation of section 19(a)(1) of the Consumer Product Safety Act (15 U.S.C. 2068(a)(1)).
 (c)Crib bumper definedIn this section, the term crib bumper— (1)means any material that is intended to cover the sides of a crib to prevent injury to any crib occupant from impacts against the side of a crib or to prevent partial or complete access to any openings in the sides of a crib to prevent a crib occupant from getting any part of the body entrapped in any opening; and
 (2)includes a padded crib bumper, a supported and unsupported vinyl bumper guard, a mesh crib liner, and vertical crib slat covers.